Citation Nr: 1241523	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased disability rating for service-connected status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This decision continued the 10 percent disability rating in effect for the Veteran's service-connected right knee disability.  

The Veteran provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge in March 2011.  The transcript of this hearing has been associated with the Veteran's claims folder.  

At the March 2011 hearing the Veteran's accredited representative pointed out that the Veteran had also filed a claim seeking service connection for his left knee.  See page three of hearing transcript (transcript).  Review of the claims folder shows that this claim was denied by the RO in July 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming, in essence, that his service-connected right knee disability warrants a disability rating higher than 10 percent.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA orthopedic examination.

In the course of his March 2011 hearing, the Veteran essentially informed the undersigned that his service-connected right knee disability had become "worse."  See page nine of transcript.  The Board observes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected right knee in March 2010.  This is more than two years ago.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's right knee.  

The Board also notes that the Veteran's accredited representative, in the course of the March 2011 hearing, seemed to find fault in the manner in which the March 2010 VA examination was conducted.  He pointed out that while the examiner, a nurse practitioner, had commented that she had reviewed the Veteran's medical records, the claims folder was in fact not in the possession of the examiner at the time of the examination.  See pages two and three of transcript.  The VA examination report seems to support this fact.  To this, the Board observes that governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  38 C.F.R. § 3.326 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran also, at the March 2011 hearing, testified that he wore a brace on his knee to, in part, help with problems associated with instability.  See page three of transcript.  At the March 2010 VA examination he did not complain of problems associated with instability.  The Veteran also disputed the reported findings from the March 2010 VA examination concerning the amount of time he was able to stand.  See page five of transcript.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA outpatient treatment records on file are dated in June 2011.  As this claim is being remanded anyway, an attempt to associate any and all VA treatment records dated from June 2011 should be undertaken.  38 U.S.C.A. § 5103A (West 2002).

The Board also notes that the VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Here, the Veteran clearly suffers from right knee arthritis.  See August 2009 VA X-ray report.  As noted, while in the course of his March 2010 VA examination, the Veteran denied experiencing right knee instability, at his March 2011 hearing he did complain of such symptoms.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating the increased rating claim the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA medical treatment records dating from June 2011 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should thereafter arrange for the Veteran to undergo a VA examination of his right knee.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the right knee. The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO/AMC, and after review of any additional evidence to include the opinions of VA's General Counsel discussed above, should readjudicate the issue of entitlement to a disability rating in excess of 10 percent for the service-connected status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee.  In so doing, the Hart decision should be considered.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


